Citation Nr: 0708544	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-24 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945 and from November 1950 to October 1951.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

A hearing was held on September 14, 2006, in Oakland, 
California, before, Steven L. Cohn, a Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed October 2002 rating decision denied service 
connection for PTSD.  

3.  The evidence received since the October 2002 rating 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD.  

4.  An unappealed October 2002 rating decision most recently 
denied service connection for a right knee disorder.  

5.  The evidence received since the October 2002 rating 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a right knee disorder.  



CONCLUSIONS OF LAW

1.  The October 2002 rating decision, which denied 
entitlement to service connection for PTSD, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the October 2002 
rating decision is not new and material, and the claim for 
service connection for PTSD is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The October 2002 rating decision, which denied 
entitlement to service connection for a right knee disorder, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006).

2.  The evidence received subsequent to the October 2002 
rating decision is not new and material, and the claim for 
service connection for a right knee disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
January 2004, prior to the initial decision on the claims in 
April 2004.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to reopen his previously denied claims.  
Specifically, the January 2004 letter indicated that in order 
to establish service connection the evidence must show that 
he had an injury in military service or a disease that began 
in, or was made worse during military service, or that there 
was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that 
there is a relationship between his current disability and an 
injury, disease, or event in military service.  

The January 2004 letter also noted that the veteran's claims 
for service connection for PTSD and for a right knee disorder 
had been previously denied and that he needed to submit new 
and material evidence to reopen his claims.  The letter 
explained that the evidence must be submitted to VA for the 
first time in order to qualify as new and that the additional 
information must relate to an unestablished fact necessary to 
substantiate his claim in order to be deemed material.  It 
was also noted that new and material evidence must raise a 
reasonable possibility, that when considered with all of the 
evidence of record, that the conclusion would change and that 
the evidence cannot simply be repetitive or cumulative of the 
evidence considered in the previous denial.  As such, the 
January 2004 letter essentially notified the veteran to look 
to the bases for the previous denial to determine what 
evidence would be new and material to reopen the claims.  See 
Kent v. Nicholson, No. 04-181, slip op. at 10 (U.S. Vet. App. 
Mar. 31, 2006) (law requires VA to look at the bases for the 
denial in the prior decision and to respond with notice that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  Additionally, the May 2005 statement of the case 
(SOC) notified the veteran of the reasons for the denial of 
his application and, in so doing, informed him of the 
evidence that was needed to substantiate his claims.  

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the January 2004 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
January 2004 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also noted that the best evidence he could submit would be 
medical evidence from qualified physicians stating that his 
claimed disorders were incurred in or aggravated by service.  
In addition, the January 2004 letter stated that it was the 
veteran's responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the appellant in 
the rating decision and SOC of the reasons for the denial of 
his claims and, in so doing, informed him of the evidence 
that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a letter was sent to the veteran in March 2006 informing 
him that a disability rating was assigned when a disability 
was determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
March 2006 letter also explained how disability ratings and 
effective dates were determined.    

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The RO requested the 
veteran's complete service personnel records, but a May 2001 
response indicated that records were presumed destroyed by 
the fire at the National Personnel Records Center in St. 
Louis, Missouri in 1973 and that the requested information 
could not be reconstructed.  VA medical records dated from 
1951 to 1961 were also requested, but there were no such 
records on file.  

The Board also notes that the veteran was informed at the 
September 2006 hearing that detailed information, such as 
dates, places, and units, was needed to verify his claimed 
in-service stressors and that the record would be held open 
for 60 days so that he could provide a detailed stressor 
statement.  A letter was also sent to the veteran in December 
2006 indicating that such a statement had not yet been 
received and that he would be given an additional 60 days to 
complete and return the enclosed VA Form 21-0781.  He was 
specifically advised that he must provide his complete unit, 
full names of fellow service members involved, and a 60 day 
date range for each stressful event.   However, the veteran 
has not provided any additional details regarding his claimed 
in-service stressors.  

The Board does observe that the veteran has not been afforded 
a VA examination in connection with the application to reopen 
the claims for service connection for PTSD and for a right 
knee disorder.  However, the duty to provide a medical 
examination and/or obtain a medical opinion in a claim for 
disability compensation benefits does not apply in cases 
involving an attempt to reopen a finally adjudicated claim 
unless new and material evidence is presented or secured. See 
38 C.F.R. § 3.159(c)(4)(iii) (2006).

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the veteran's claims for service 
connection for PTSD and for a right knee disorder were 
previously considered and denied by the RO most recently in a 
rating decision dated in October 2002.  The veteran was 
notified of that decision and of his appellate rights.  In 
general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In December 2003, the veteran essentially requested that his 
claims for service connection for PTSD and for a right knee 
disorder be reopened.  The October 2004 rating decision now 
on appeal denied the veteran's claim for a right knee 
disorder on the basis that new and material evidence had not 
been submitted.  That decision did reopen the veteran's claim 
for service connection for PTSD and adjudicated that claim on 
a de novo basis.  However, the requirement of submitting new 
and material evidence is a material legal jurisdictional 
issue that the Board is required to address on appeal, 
despite the RO's actions. See Barnett v. Brown, 83 F.3d 1380, 
1383-1384 (Fed. Cir. 1996) (Statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, potential jurisdictional defect may be raised by 
court of tribunal, sua sponte or  by any party, at any stage 
in the proceedings, once apparent, must be adjudicated).  
Thus, the Board has recharacterized the issue on appeal as 
whether the appellant has submitted new and material evidence 
to reopen the previously denied claim for service connection 
for PTSD.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).



I.  PTSD

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f) 
(2006).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

As previously noted, the October 2002 rating decision 
previously denied the veteran's claim for service connection 
for PTSD.  In that decision, the RO observed that the 
veteran's service medical records were negative for any 
treatment or diagnosis of a chronic psychiatric disorder and 
that there was no indication that he had received any medals 
or commendations that would indicate his participation in a 
stressful event.  It was also noted that the veteran had 
failed to respond to a May 2001 letter requesting that he 
submit evidence to support his claim, and there was no 
indication that he ever described the stressor that he 
allegedly experienced during his military service.  As such, 
the evidence of record failed to show a verifiable in-service 
stressor.  The RO also noted that VA treatment records 
documented treatment for PTSD, but that they indicated that 
he may actually have depressive disorder not otherwise 
specified.  Therefore, service connection for PTSD was not 
warranted.  

The evidence associated with the claims file subsequent to 
the October 2002 rating decision includes VA medical records 
and hearing testimony as well as the veteran's own 
assertions.  However, the Board finds that such evidence is 
not new and material within the meaning of the laws and 
regulations set forth above, and as such, there is no basis 
to reopen the claim for service connection for PTSD.

With respect to the VA medical records, the Board finds that 
those records are new in that they were not of record at the 
time of the October 2002 rating decision.  Although these 
records do indicate that the veteran has been treated for 
PTSD, the Board notes that they are cumulative and redundant, 
in that the October 2002 rating decision had already 
acknowledged such treatment.  In addition to this evidence 
being cumulative and redundant, the newly submitted VA 
medical records are not probative, as they fail to verify an 
in-service stressor to which the veteran's PTSD could be 
related.   As such, these records do not relate to an 
unestablished fact necessary to substantiate the claim, nor 
do they raise a reasonable possibility of substantiating the 
claim.  Therefore, the Board finds that these VA medical 
records are not new and material.

As for the veteran's hearing testimony and other statements, 
the Board finds that the appellant's assertions alone cannot 
be dispositive of the issue for purposes of reopening the 
claim.  The veteran's duties, as verified by available 
service records, have not been recognized as combat-related.  
In this regard, there is no indication in his available 
personnel records that he was assigned to or participated in 
combat duties.  Nor do his available service records show 
that he received any awards or decorations indicative of 
combat service, such a Combat Infantryman Badge, Bronze Star 
with V Device, or Purple Heart.  Because the record does not 
contain evidence showing that the veteran engaged in combat 
with the enemy during active service, and he has not 
contended, nor has the evidence established that he was a 
POW, there must be credible supporting evidence of record 
that the alleged stressors actually occurred in order to 
warrant service connection.  Although the veteran has claimed 
that he was exposed to traumatic stressors during his period 
of service, these alleged stressors have not been verified.  
The veteran has not provided any additional information 
necessary to verify the alleged stressors, despite the notice 
discussed above that informed him such information was 
necessary to substantiate his claim.  The veteran has 
provided nothing more than a general assertion so that an 
attempt at verifying this stressor could not be made.  VA is 
unable to verify any of the veteran's claimed in-service 
stressors, and his lay testimony is insufficient, standing 
alone, to establish service connection. Cohen v. Brown, 10 
Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. App. at 395).  
Thus, the veteran's assertions are not deemed to be "new and 
material evidence" and cannot serve to reopen the claim. See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the 
October 2002 rating decision continues to be absent.  
Specifically, there remains no medical evidence showing that 
the veteran has a verified in-service stressor to which a 
current diagnosis of PTSD could be related.  Accordingly, the 
Board finds that new and material evidence has not been 
presented to reopen the veteran's previously denied claim for 
service connection for PTSD.


II.  Right Knee Disorder

As previously noted, the October 2002 rating most recently 
denied the veteran's claim for service connection for a right 
knee disorder.  In that decision, the RO observed that the 
claim had been previously denied in a February 1946 rating 
decision because the evidence of record failed to show any 
chronic residuals involving his right knee.  It was also 
noted that a February 1955 rating decision had continued to 
deny the veteran's claim for service connection for a right 
knee disorder.  In addition, the RO indicated that VA medical 
records documented treatment for degenerative joint disease, 
but failed to relate a right knee disorder to his military 
service.  Therefore, the veteran's claim for service 
connection for a right knee disorder was denied on the basis 
that new and material evidence had not been submitted.  

The evidence associated with the claims file subsequent to 
the October 2002 rating decision includes VA medical records 
and hearing testimony as well as the veteran's own 
assertions.  However, the Board finds that such evidence is 
not new and material within the meaning of the laws and 
regulations set forth above, and as such, there is no basis 
to reopen the claim for service connection for a right knee 
disorder.

With respect to the VA medical records, the Board finds that 
those records are new in that they were not of record at the 
time of the October 2002 rating decision.  Although these 
records do indicate that the veteran has complained of knee 
pain, the Board notes that they are cumulative and redundant, 
in that they reiterate the veteran's complaints.  In fact, 
the October 2002 rating decision had already acknowledged 
that the veteran was being treated for degenerative joint 
disease.  In addition to this evidence being cumulative and 
redundant, the newly submitted VA medical records are not 
probative, as they fail to provide a nexus between a current 
disorder and the veteran's military service.  There was no 
indication that the veteran's current right knee disorder was 
incurred in or aggravated by his military service.  As such, 
these records do not relate to an unestablished fact 
necessary to substantiate the claim, nor do they raise a 
reasonable possibility of substantiating the claim.  
Therefore, the Board finds that these VA medical records are 
not new and material.

As for the veteran's hearing testimony and other statements, 
the Board finds that the appellant's assertions alone cannot 
be dispositive of the issue for purposes of reopening the 
claim.  The record on appeal does not indicate that the 
veteran has the expertise to provide an opinion that requires 
specialized knowledge, skill, experience, training or 
education, such as an opinion as to the etiology of a right 
knee disorder. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Generally, laypersons are not competent 
witnesses when it comes to offering medical opinions or 
diagnoses, and such evidence does not provide a basis on 
which to reopen a claim of service connection. Moray v. 
Brown, 5 Vet. App. 211 (1993).  Thus, the veteran's 
assertions are not deemed to be "new and material evidence" 
and cannot serve to reopen the claim. See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the 
October 2002 rating decision continues to be absent.  
Specifically, there remains no medical evidence showing that 
the veteran has a current right knee disorder that is 
causally or etiologically related to service.  Accordingly, 
the Board finds that new and material evidence has not been 
presented to reopen the veteran's previously denied claim for 
service connection for a right knee disorder.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for PTSD is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a right knee disorder is denied.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


